Case: 15-15760     Date Filed: 06/09/2016    Page: 1 of 6


                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-15760
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:13-cv-02404-SCJ




ANTOINE ANTONIO WHITE,

                                                       Plaintiff – Counter Defendant,
                                                                            Appellant,

                                       versus

DUANE L. HIERS, JR.,
THE CITY OF RIVERDALE,

                                                   Defendants – Counter Claimants,
                                                                        Appellees.


SAMUEL F. PATTERSON,
Riverdale Police Department both in his personal
capacity and in his official capacity as an Agent of
the City of Riverdale, et al.

                                                                          Defendants.
              Case: 15-15760     Date Filed: 06/09/2016   Page: 2 of 6


                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                   (June 9, 2016)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Antoine Antonio White appeals the summary judgment against his

complaint of a false arrest by Officer Duane Hiers Jr. and the City of Riverdale.

See 42 U.S.C. § 1983. The district court ruled that White’s complaint was barred

by the two-year statute of limitation for personal injuries. See Ga. Code Ann.

§ 9-3-33. We affirm.

                                I. BACKGROUND

      On July 19, 2013, White complained that he had been arrested without

“probable cause or arrest warrants.” White alleged that, on May 17, 2011, Hiers

arrived at White’s workplace to investigate a theft and that Hiers questioned White,

seized a “handgun [that White had stored] in his backpack, which was under [his]

desk,” and left. Later that day, Hiers arrested White for carrying a concealed

weapon and then White was “detained [in jail] for several hours until he was

released on bail.” On January 10, 2012, the state court nol prossed the charge

against White.


                                          2
               Case: 15-15760     Date Filed: 06/09/2016    Page: 3 of 6


      The district court granted White’s application to proceed in forma pauperis

and reviewed his complaint to determine if it was frivolous. See 28 U.S.C.

§ 1915(e). Later, the district court took judicial notice of the docket sheet in

White’s criminal case, which stated that on May 18, 2011, he had appeared before

a magistrate judge and had been released on bond. The district court made a

preliminary determination that White’s complaint was untimely because his claim

for false arrest had accrued on May 18, 2011.

      White argued that he did not receive an “initial appearance hearing” and that

the statute of limitation did not commence running until he was arraigned on

October 26, 2011. White submitted a copy of his bond, which stated that “[n]o

preliminary hearing will be held in cases where the accused has posted bond”

unless requested in writing. White also submitted a copy of the warrantless arrest

affidavit that Hiers executed on May 17, 2011.

      Hiers and the City moved for summary judgment on the ground that White’s

complaint was untimely, and the district court granted the motion. The district

court reasoned, based on Wallace v. Kato, 549 U.S. 384 (2001), that White’s claim

for false imprisonment accrued on May 18, 2011, when his “bail [had been] set[],

. . . his detention had ended,” and his “case was ‘bound over’ to the state court on

the basis of [Hiers’s] warrantless arrest affidavit.” The district court ruled that




                                           3
              Case: 15-15760     Date Filed: 06/09/2016    Page: 4 of 6


White’s complaint, which he filed in July 2013, was “outside the two year statute

of limitations period.”

                          II. STANDARD OF REVIEW

      “We review a district court’s application of a statute of limitations and its

grant of summary judgment de novo.” McCaleb v. A.O. Smith Corp., 200 F.3d 747,

750 (11th Cir. 2000). Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a).

                                 III. DISCUSSION

      A claim for false arrest without a warrant accrues “when the plaintiff has a

complete and present cause of action, that is, when the plaintiff can file suit and

obtain relief.” Wallace, 549 U.S. at 388 (internal quotation marks and citations

omitted). Because a false arrest without a warrant “is a species of” false

imprisonment, in order “to determine the beginning of the limitations period [for a

warrantless false arrest], [a court] must determine when [the plaintiff’s] false

imprisonment came to an end.” Id. at 388, 389. “Reflective of the fact that a false

imprisonment consists of detention without legal process, a false imprisonment

ends once the [plaintiff] becomes held pursuant to such process—when, for

example, he is bound over by a magistrate or arraigned on charges.” Id. at 389.




                                          4
                Case: 15-15760    Date Filed: 06/09/2016   Page: 5 of 6


      White’s claim for false arrest accrued on May 18, 2011. As the district court

stated, White was held pursuant to “‘legal process’ . . . no later than May 18,

2011.” On that date, a magistrate judge reviewed White’s charges to fix the amount

of his bond and he was released on bail. White was bound over for arraignment

under bond.

      The district court did not err by entering summary judgment against White’s

complaint about a false arrest. Georgia law, which provides the governing statute

of limitation, provides that “[a]ctions for injuries to the person shall be brought

within two years after the right of action accrues.” Ga. Code Ann. § 9-3-33. White

had two years from May 18, 2011, when he became held pursuant to legal process,

to commence an action for false arrest. White waited more than two years, until

July 19, 2013, to file his complaint. White’s complaint against Hiers and the City

was untimely.

      White argues that legal process did not begin until either September 30,

2011, when he was charged by accusation, or October 26, 2011, when he was

arraigned, but these arguments fail. Even if we were to accept as true White’s

assertion that he was entitled to an “initial appearance hearing” after being charged

by accusation, that fact would not affect when his claim for false arrest accrued.

And, as the district court stated, the date of White’s arraignment was of no moment

because “arraignment is not the only ‘legal process’ that can signal when the


                                           5
                Case: 15-15760     Date Filed: 06/09/2016    Page: 6 of 6


limitations period begins to accrue.” The Court in Wallace did not provide an

exhaustive list of situations that constitute the initiation of legal process.

                                 IV. CONCLUSION

      We AFFIRM the summary judgment in favor of Officer Hiers and the City

of Riverdale.




                                            6